PER CURIAM.
Fentriss White (White) was charged and convicted of one count of first degree burglary of a dwelling with assault while armed with a firearm,1 and one count of aggravated assault with a firearm. White raises several issues on appeal, only one of which merits discussion.
White challenges his dual convictions on the grounds that the convictions violate the prohibition against double jeopardy. Because all of the elements of the crime of aggravated assault with a firearm are contained within the crime of burglary with assault while armed with a firearm, WTiite’s dual convictions are in violation of the prohibition against double jeopardy. Henderson v. State, 727 So.2d 284 (Fla. 2d DCA 1999). Accordingly, we reverse with instructions to vacate WTiite’s conviction for aggravated assault. We affirm in all other respects.
REVERSED in part and AFFIRMED in part.
BARFIELD, C.J., LAWRENCE and BROWNING, JJ., CONCUR.

. White was charged and convicted, in one count, of committing first degree burglary by committing armed burglary with a firearm in violation of section 810.02(2)(b), Florida Statutes (1997), and by committing burglary with an assault or battery in violation of section 810.02(2)(a), Florida Statutes.